NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                       No. 09-4317
                                     _______________

                            UNITED STATES OF AMERICA

                                              v.

                                  DERRICK JACKSON,

                                               Appellant
                                     _______________

                     On Appeal from the United States District Court
                        For the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 3-08-cr-00121-001)
                       District Judge: Honorable Edwin M. Kosik
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 15, 2010
                                  _______________

                 Before: AMBRO, FISHER, and GARTH, Circuit Judges

                            (Opinion filed: November 29, 2010)
                                    _______________

                                        OPINION
                                     _______________

AMBRO, Circuit Judge

   Derrick Jackson was convicted by a jury of bribery, wire fraud, knowing disclosure of

contractor bid information, and conspiracy. After a trial, he filed a motion for judgment

of acquittal or for a new trial on grounds that (1) the jury returned an inconsistent verdict
and (2) there was insufficient evidence to support his convictions for disclosure and

conspiracy. The District Court denied his motion. Following sentencing, Jackson

appealed. 1 We now affirm.

                                             I.

    Because we write solely for the parties, we recite only those facts necessary for our

decision. In March 2008, Jackson was indicted for using his official position to secure

Government contracts for Computer Giants, an information technology company, in

exchange for payments of cash, gift cards, and computer equipment. The indictment

charged Jackson with the crimes noted at the outset of this opinion, and he pleaded not

guilty to each.

       While the jury convicted Jackson on all counts of the indictment, it concluded that

bribery and wire fraud were not objects of the conspiracy. Following the trial, Jackson

filed a motion for judgment of acquittal or for a new trial. The District Court denied the

motion, and thereafter sentenced Jackson to concurrent terms of 60 months’

imprisonment, three years of supervised release, an $80,000 restitution order, and special

assessments. Jackson now appeals the Court’s denial of his motion.

                                             II.

       We exercise plenary review over a district court’s denial of a motion for judgment

of acquittal. United States v. Starnes, 583 F.3d 196, 206 (3d Cir. 2009). However, “[o]ur

review of a sufficiency of the evidence challenge is guided by strict principles of


1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291.
                                             2
deference to a jury’s verdict. We must view the evidence in the light most favorable to

the [G]overnment and must sustain a jury’s verdict if ‘a reasonable jury believing the

[G]overnment’s evidence could find beyond a reasonable doubt that the [G]overnment

proved all the elements of the offenses.’” United States v. Rosario, 118 F.3d 160, 162-63

(3d Cir. 1997).

       Jackson makes two arguments on appeal. First, he contends that his convictions

for bribery and wire fraud should be vacated because they are inconsistent with the

finding of the jury that neither was an object of the conspiracy. He concedes that the

seminal cases on verdict inconsistencies rejected defendants’ claims that their convictions

should be vacated on this ground. See United States v. Powell, 469 U.S. 57 (1984);

United States v. Dunn, 284 U.S. 390 (1932); United States v. Gross, 961 F.2d 1097 (3d

Cir. 1992). However, he analogizes to United States v. Morales, in which the Court of

Appeals for the First Circuit overturned a verdict where the jury found the defendant

guilty of conspiracy to misapply money but not of the underlying offense. 677 F.2d 1, 3

(1st Cir. 1982) (relying on a “narrow exception” to the general rule that “actual or

apparent inconsistency is no basis for setting it aside”).

       The problem for Jackson is that the First Circuit no longer recognizes the rule of

Morales. United States v. Bucuvalas, 909 F.2d 593 (1st Cir. 1990) (“In light of the

reasoning of United States v. Powell, 469 U.S. 57 (1984), . . . we conclude that the rule of

consistency embraced by Morales is no longer good law.”). In addition, the reasoning of

Morales fails here. In that case, the Court reversed the jury verdict because

misapplication of funds was an essential element of the conspiracy, and “a jury’s

                                              3
acquittal on substantive counts constitutes a determination that no overt act took place.”

Morales, 677 F.2d at 3. Our case presents exactly the opposite situation. Here, the jury

found Jackson guilty of bribery and wire fraud, but not of conspiracy to commit the same.

Because conspiracy is not an element of bribery or wire fraud, Morales does not apply.

       Jackson also argues that the record contains insufficient evidence from which a

rational trier of fact could have found him guilty beyond a reasonable doubt of the

disclosure of confidential bid information or conspiracy to disclose such information and

to commit theft. We disagree. The Government has pointed to substantial evidence,

including the testimony of two witnesses, that Jackson knowingly provided information

to Computer Giants with the intent to give it a comparative advantage in the bidding

process. 2 The same evidence supports the conspiracy conviction for disclosure of

confidential bid information. As for conspiracy to commit theft, four witnesses testified

that Jackson stole items from his Government employer’s stock room and, with the help

of another individual, ordered items though his employer for his personal use. This

evidence is more than sufficient to support the jury’s verdict on these charges.

                                     *   *   *       *   *

       In this context, we affirm.




2
 Specifically, two witnesses testified that they, along with Jackson, agreed to participate
in the plan to provide “inside bids” to Computer Giants at a meeting in a New York City
restaurant. They also testified that, subsequent to that meeting, Jackson sent at least three
such inside bids to Computer Giants via e-mail, which it later used to underbid
competitors and win Government contracts.
                                                 4